Citation Nr: 1216677	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  11-23 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a compensable evaluation for inactive moderate pulmonary tuberculosis.

2.  Entitlement to service connection for prostate cancer,

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for type 2 diabetes mellitus.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for bilateral glaucoma.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's substantive appeal, received in August 2011, the Veteran requested a hearing before a Veterans Law Judge at his local RO.  To date, the Veteran has not been scheduled for a hearing before a Veterans Law Judge at his local RO.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Veterans Law Judge at his local RO.  He and his representative should be given an opportunity to prepare for the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


